t c memo united_states tax_court antonino and francesca pecora petitioners v commissioner of internal revenue respondent docket no filed date antonino pecora pro_se thomas j kerrigan for respondent memorandum opinion pajak special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether petitioners must report interest_income whether petitioners are entitled to an ordinary_loss deduction of dollar_figure under sec_1244 and whether petitioners are liable for an accuracy-related_penalty under sec_6662 petitioners resided in bayside new york at the time their petition was filed petitioners reported dollar_figure as interest_income petitioners did not report an additional dollar_figure of interest_income on their return in petitioner antonino pecora petitioner and others were about to enter into the restaurant business petitioner hired an attorney to incorporate the restaurant and to negotiate a lease for restaurant space with the warwick hotel petitioner's attorney incorporated the restaurant under the name of bis restaurant ltd bis the certificate of incorporation of bis was filed with the state of new york department of state on date the certificate of incorporation authorized bis to issue shares of no par_value stock on form_4797 sales of business property attached to their return petitioners reported an ordinary_loss on sec_1244 stock in the amount of dollar_figure petitioners reported bis as the name of the corporation that issued the sec_1244 stock although petitioners reported that the stock was purchased with cash the number of shares issued to petitioners and the par_value per each share were not listed sec_61 provides that gross_income means all income from whatever source derived including interest_income sec_61 petitioner contends that although the bank accounts listed the names of both petitioners and their social_security numbers they were held by petitioners for the benefit of their children the record does not show that petitioners were not the beneficial as well as the legal owners of these accounts thus any interest earned from these accounts belongs to petitioners and must be reported as interest_income by petitioners sec_61 sec_165 and a generally provides that a taxpayer realizes a capital_loss when stock that is a capital_asset becomes worthless sec_1244 provides a limited exception to this general_rule in that it allows an individual taxpayer to treat a loss on sec_1244 stock as an ordinary_loss where it would otherwise be treated as a loss from the sale_or_exchange of a capital_asset the aggregate amount of the loss that may be treated as an ordinary_loss under sec_1244 cannot exceed dollar_figure in the case of a husband and wife filing a joint_return sec_1244 the term sec_1244 stock generally means stock of a qualifying domestic small_business_corporation that was issued for money or other_property other than stock_or_securities sec_1244 the commissioner is empowered to prescribe regulations necessary to carry out the purposes of sec_1244 sec_1244 pursuant to that authority the commissioner issued regulations requiring a taxpayer to have records sufficient to establish that the taxpayer satisfies the requirements of sec_1244 and is entitled to the loss claimed sec_1_1244_e_-1 income_tax regs in order to substantiate an ordinary_loss deduction claimed by its shareholders a corporation should maintain records that show the persons to whom the stock was issued the date_of_issuance to these persons and a description of the amount and type of consideration received from each person sec_1 e - a income_tax regs there are other requirements that we need not detail here we have held that strict compliance with the requirements of sec_1244 and the regulations thereunder is necessary to obtain the benefits of the section 70_tc_208 gubbini v commissioner tcmemo_1996_221 after a review of the record we conclude that petitioners are not entitled to an ordinary_loss deduction under sec_1244 in the amount of dollar_figure for their purported bis stock aside from petitioner's self-serving testimony petitioners offered no documentary_evidence to establish that the purported bis stock qualifies as sec_1244 stock and that petitioners ever paid for or received any bis stock petitioner admitted that they have no records in their possession ie stock certificates or canceled checks to establish their ownership and basis in bis in their return petitioners stated that the bis stock was purchased with cash at trial when asked whether petitioner invested by check or by cash he could not recall exactly but stated that some payments were by checks and that he did not think any cash was involved at trial petitioner stated that he had one partner the correspondence from his attorney at the time of the formation of bis indicated that there were four investors moreover even if petitioners had established that they owned sec_1244 stock there is no evidence in the record to establish when such stock became worthless or that it was worthless in petitioner contends that bis incurred the loss when it forfeited a dollar_figure security deposit given to the warwick hotel to secure the lease however petitioner introduced no evidence of a security deposit or of a loss of a security deposit or a loss of any kind we have stated on many occasions that this court is not bound to accept petitioner's self-serving unverified and undocumented testimony 87_tc_74 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioners have failed to establish that they sustained a dollar_figure loss that may be treated as an ordinary_loss under sec_1244 for thus respondent is sustained on this issue finally we must decide whether petitioners are liable for an accuracy-related_penalty in the amount of dollar_figure sec_6662 imposes an accuracy-related_penalty in the amount of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b negligence is any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws sec_6662 sec_1_6662-3 income_tax regs moreover negligence is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances 85_tc_934 disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 income_tax regs no penalty will be imposed with respect to any portion of any underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 on the basis of this record we conclude that petitioners are liable for an accuracy-related_penalty under sec_6662 petitioners failed to report interest_income in the amount of dollar_figure as required further petitioners failed to establish with adequate_records the claimed dollar_figure ordinary_loss deduction in fact petitioners failed to provide any reasonable explanation or documentary_evidence to support their entitlement to the deduction in this regard we find that petitioners' actions were not those of a reasonable and prudent person under the circumstances accordingly we sustain respondent's determination on this issue decision will be entered for respondent
